Citation Nr: 1039449	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-39 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss from June 17, 2006 to August 31, 2009 and 
in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1951 
to November 1952.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an April 2004 rating 
decision of the VA Regional Office (RO) in Indianapolis, Indiana 
that granted service connection for bilateral hearing loss.  The 
Veteran was awarded a zero percent rating, effective from the 
date of service connection on October 27, 2003.  He appealed for 
a higher initial disability evaluation.  Therefore, analysis of 
this issue requires consideration of the rating to be assigned 
effective from the date of the award of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the appeal, by rating action dated in 
January 2007, the zero percent rating for bilateral hearing loss 
was increased to 40 percent, effective from June 17, 2006.  In 
August 2009, the Board denied a higher compensable rating for 
bilateral hearing loss from October 27, 2003 to June 16, 2006.  
The Board remanded the issue of entitlement to a rating in excess 
of 40 percent for bilateral hearing loss from June 17, 2006.  
While the case was in remand status, the RO granted a 50 percent 
rating for the Veteran's bilateral hearing loss effective from 
August 31, 2009.  However, on a claim for higher rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation. It therefore follows that 
the claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993)

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  From June 17, 2006 to August 31, 2009, the Veteran's hearing 
loss was manifested by Level VIII hearing in the right ear and 
Level VII in the left ear.  

2.  From August 31, 2009, the Veteran's hearing loss was 
manifested by no more than Level VIII in each ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating beyond 40 percent for 
bilateral hearing loss from June 17, 2006 to August 31, 2009 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2010).

2.  The criteria for an initial rating beyond 50 percent for 
bilateral hearing loss from August 31, 2009 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for his bilateral hearing loss arises from 
his disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA 
outpatient treatment records and he was afforded VA examinations.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are more than adequate.  The examinations provided 
adequate basis for rating the Veteran's disorder.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further, 
there is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  See 38 C.F.R. § 
3.327(a) (2010).  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 
auditory acuity levels designated from Level I for essentially 
normal acuity through Level XI for profound deafness. 38 C.F.R. § 
4.85 (2010).

In addition to the hearing loss criteria above, when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are all 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa [C.F.R. 
§ 4.85], whichever results in the higher numeral.  38 C.F.R. § 
4.86(a) (2010).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the assignment of a disability rating for hearing 
loss is derived by a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiology testing is completed.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a pure 
tone audiometry test.  38 C.F.R. § 4.85 (2010).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. App. at 
455.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran testified at a hearing before a hearing officer at 
the RO in June 2006.  He stated that he has difficulty hearing 
the alarm clock, and has trouble understanding conversation.  A 
complete transcript is of record.  

The Veteran's hearing was evaluated for VA compensation purposes 
on July 17, 2006.  Audiometric evaluation on this occasion 
disclosed pure tone threshold averages of 60/70/105/105 and 
55/70/90/105 at the 1000/2000/3000/4000 Hertz frequencies in the 
right and left ears, respectively.  The average pure tone 
threshold loss was 85 decibels in the right ear and 80 decibels 
in the left ear.  Speech recognition scores were 64 percent in 
each ear.  The examiner stated that the Veteran had moderate to 
profound sensorineural hearing loss.  These clinical findings 
correlate to auditory acuity numeric designations of Level VIII 
hearing in the right ear and Level VII hearing in the left ear 
according to VA rating criteria.  See 38 C.F.R. § 4.85, Table VI 
for which a 40 percent disability rating has been awarded.

VA outpatient treatment records have been reviewed from 2006 to 
2008 and show treatment in the audiology clinic for hearing aids 
and adjustments.  The Veteran underwent a VA hearing evaluation 
in September 2007.  It was noted that there was no change in his 
hearing since July 7, 2007.  

The Veteran was examined by VA in August 2009.  The claims file 
was reviewed, a medical history was taken.  Audiometric 
evaluation on this occasion disclosed pure tone threshold 
averages of 70/80/105/105 and 65/80/95/105 at the 
1000/2000/3000/4000 Hertz frequencies in the right and left ears, 
respectively.  The average pure tone threshold loss was 86.25 
decibels in the right ear and 90 decibels in the left ear.  
Speech recognition scores were 64 percent in the right ear and 60 
percent in the left ear.  Moderate to profound sensorineural 
hearing loss was diagnosed.  It was noted that the Veteran stated 
that he is able to hear well but only when he is wearing his 
hearing aids.  These clinical findings correlate to auditory 
acuity numeric designations of Level VIII hearing in the right 
ear and Level VIII hearing in the left ear according to VA rating 
criteria.  See 38 C.F.R. § 4.85, Table VI for which a 50 percent 
disability rating has been awarded.  

Although the Veteran asserts that he is entitled to a higher 
disability rating, the clinical evidence does not support his 
contentions.  In this regard, the Board has compared the 
audiometry results from the VA compensation examinations in 2006 
and 2009, and considered the other evidence of record.  This 
evidence reflects that the Veteran's hearing deficit in 2006, 
obtained by the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured by 
pure tone audiometry tests, did not entitle him to a higher 
rating beyond 40 percent for the period between June 17, 2006 to 
August 2009, for hearing loss.  Additionally, when applying the 
criteria for a higher disability evaluation under 38 C.F.R. § 
4.86(a) or § 4.86(b) (2010) the results would not support a 
higher rating than presently assigned for either period in 
question.  

The Board points out that there is no clinical evidence of record 
between June 17, 2006 and August 2009 showing that the Veteran's 
hearing results approximated the criteria for a higher evaluation 
for bilateral hearing loss beyond 40 percent.  It was not until 
August 2009 that examination findings were shown to entitle him 
to a higher rating of 50 percent.  Neither is there any evidence 
in the file that would support a higher rating than 50 percent 
from August 31, 2009.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Under these circumstances, a rating in excess of 40 
percent for bilateral hearing loss between June 17, 2006 and 
August 31, 2009 or in excess of 50 percent thereafter is not 
warranted.  

The Board is sympathetic to the Veteran's contentions regarding 
the severity of his service-connected bilateral hearing loss.  
However, applying the rating criteria to the audiological test 
results does not warrant a higher rating than those currently 
assigned.  The use of hearing aids does not affect the Veteran's 
rating, as hearing tests are conducted without hearing aids.  38 
C.F.R. § 4.85(a).  

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. Peake, 
22 Vet. App. 111 (2008).  The Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render his schedular rating inadequate.  The Veteran's hearing 
loss has been evaluated under the applicable diagnostic code that 
has specifically contemplated the level of occupational 
impairment caused by the disability.  The Board has considered 
the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  In that decision, the Court noted that, unlike the 
rating schedule for hearing loss, the extraschedular provisions 
did not rely exclusively on objective test results to determine 
whether referral for an extraschedular rating was warranted.  The 
Court held that in addition to dictating objective test results, 
a VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.

The Veteran reports VA examinations that he had difficulty 
hearing.  The VA examiner reported that the Veteran stated that 
he heard well with his hearing aids.  The evidence does not 
reflect that the Veteran's bilateral hearing loss has caused 
marked interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  An inferred claim for 
a total disability rating based on individual unemployability 
(TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has 
been considered.  The Board finds that an inferred TDIU claim is 
inapplicable in this case.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss from June 17, 2006 to August 31, 2009 and 
in excess of 50 percent thereafter is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


